 
 
I 
111th CONGRESS
1st Session
H. R. 2293 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2009 
Mr. Van Hollen (for himself and Mr. Doggett) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Trade Act of 1974 to require a Public Health Advisory Committee on Trade to be included in the trade advisory committee system, to require public health organizations to be included on the Advisory Committee for Trade Policy and Negotiations and other relevant sectoral or functional advisory committees, and for other purposes. 
 
 
1.Public Health Advisory Committee on Trade
(a)EstablishmentSection 135(c)(1) of the Trade Act of 1974 (19 U.S.C. 2155(c)(1)) is amended by adding at the end the following: The President shall establish, among the committees established under this paragraph, a Public Health Advisory Committee on Trade composed of members appointed pursuant to paragraph (5)..
(b)MembershipSection 135(c) of the Trade Act of 1974 (19 U.S.C. 2155(c)) is amended by adding at the end the following:

(5)
(A)Members of the Public Health Advisory Committee on Trade established under paragraph (1) shall be appointed from among individuals—
(i)nominated by and representing organizations in the United States with an interest in improving and protecting the public health; and
(ii)who have expertise in—
(I)the relationship of trade to sustainable economic development;
(II)public health regulations and the authority of the Government to regulate in the interest of public health, including by adopting sanitary and phytosanitary rules, technical standards, regulations with respect to the production, distribution, sale, or advertising of tobacco, alcohol, and harmful substances, and standards to ensure clean and safe food, air, and water;
(III)vital human services and systems, including health care and public health services and systems and water supply and sanitation services and systems, and licensing and cross-border movement of persons employed in the provision of such services or the development of such systems;
(IV)occupational safety and health; or
(V)matters relating to access to affordable pharmaceuticals.
(B)The President shall ensure that membership of the Public Health Advisory Committee on Trade is of sufficient size to be reasonably representative of the range of organizations and persons in the United States interested in public health.
(C)
(i)No individual may be appointed to the Public Health Advisory Committee on Trade who represents a commercial or for-profit entity with an interest in health services or regulations.
(ii)No individual appointed to the Public Health Advisory Committee on Trade may continue to serve on the Committee if the individual, or the individual's employer, receives or contracts to receive a significant payment or other financial support from a commercial or for-profit entity represented on any trade advisory committee established under this section.
(D)The members of the Public Health Advisory Committee on Trade shall elect a Chairperson from among the members of the Committee..
2.Inclusion of public health organizations on Advisory Committee for Trade Policy and Negotiations
(a)In generalSection 135(b)(1) of the Trade Act of 1974 (19 U.S.C. 2155(b)(1)) is amended by inserting nongovernmental public health organizations, after conservation organizations,.
(b)Nongovernmental public health organizations definedSection 135(m) of the Trade Act of 1974 (19 U.S.C. 2155(m)) is amended—
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
(2)by striking (m) Non-Federal government defined.—As used in this section, the term non-Federal government means— and inserting the following:

(m)DefinitionsIn this section:
(1)Non-Federal governmentThe term non-Federal government means—; and
(3)by adding at the end the following:

(2)Nongovernmental public health organizations
(A)In generalThe term nongovernmental public health organization includes any nonprofit organization or coalition that works to promote the public health, increase access to affordable health-related services or products, or to prevent and reduce any major disease, illness, or public health problem.
(B)ExclusionThe term nongovernmental public health organization does not include any organization that receives—
(i)20 percent or more of its total funding from a single commercial, for-profit entity; or
(ii)30 percent or more of its total funding from commercial, for-profit entities..
3.Modification of required consultations with advisory committees during trade negotiations
(a)Extension of consultationsSection 135(a)(1) of the Trade Act of 1974 (19 U.S.C. 2155(a)(1)) is amended in the flush text by inserting and throughout negotiations before the end period.
(b)Policy, technical, and other advice and informationSection 135(d) of the Trade Act of 1974 (19 U.S.C. 2155(d)) is amended—
(1)by striking Committees established and inserting the following:

(1)Committee meetingsCommittees established;
(2)in paragraph (1), as redesignated, by inserting Health and Human Services, after Commerce,; and
(3)by adding at the end the following:

(2)Requests for advice and informationThe United States Trade Representative and the Secretaries of Agriculture, Commerce, Health and Human Services, Labor, Defense, or other executive departments, as appropriate, shall—
(A)seek and consider advice and information described in paragraph (1) with respect to the negotiating objectives and the terms of a trade agreement being negotiated by the United States and the impact of those terms on the United States before the commencement of negotiations, throughout the negotiating process, and before a final agreement is reached; and
(B)to the maximum extent practicable, seek written advisory opinions from each committee established under this section and from any dissenting members of such a committee before a final agreement is reached with respect to the terms of a trade agreement.
(3)Written responses to committee commentsThe United States Trade Representative and the Secretaries of Agriculture, Commerce, Health and Human Services, Labor, Defense, or other executive departments, as appropriate, shall respond in writing to the advice or information submitted under this subsection by a committee established under this section or by a member of such a committee..
4.Advisory committee reports on trade agreementsSection 135(e) of the Trade Act of 1974 (19 U.S.C. 2155(e)) is amended to read as follows:

(e)Advisory committee reports on trade agreements
(1)Report of advisory committeesNot later than date on which the President notifies Congress of the President's intention to enter into a trade agreement, the Advisory Committee for Trade Policy and Negotiations, the Public Health Advisory Committee on Trade, each appropriate policy committee, and each appropriate sectoral or functional committee shall submit to the President, Congress, and the United States Trade Representative a report on the effects of the trade agreement.
(2)Contents of reportThe report required under paragraph (1) shall include an advisory opinion assessing—
(A)the extent to which the trade agreement promotes the economic interests of the United States;
(B)the extent to which the trade agreement promotes public health and promotes the goal of protecting the environment in the United States and in any other country affected by the agreement;
(C)for each appropriate sectoral or functional committee, the extent to which the trade agreement provides for equity and reciprocity within the sector or functional area with respect to which the committee has responsibility; and
(D)a summary of any dissenting opinion written by a member of a committee involved in developing the report.
(3)Public availabilityThe report required under paragraph (1) shall be made publicly available on the website of the United States Trade Representative unless the President determines that making the report publicly available would result in the disclosure of confidential or privileged trade secrets or commercial or financial information, interfere with diplomatic relations, or endanger the national security of the United States.
(4)Appropriate committees definedIn this subsection, the term appropriate means, with respect to a committee, that the committee was established under subsection (c) to provide advice on matters affected by the trade agreement with respect to which a report is submitted under paragraph (1).. 
 
